I dissent. None of the points relied upon by the district court of appeal for the reversal of the judgment has any substantial merit. The decision is opposed to the well-settled law of this state on questions of pleading, quantum of proof, and instructions in cases of perjury, and is certain to prove a mischievous precedent. It furnishes another instance of purely technical reasoning, which the rule of decision in the constitution was intended to obviate, totally defeating the ends of justice, for we have before us the statement of the attorney-general that because of the death of Warren Cooper, the principal witness for the state, and of Lester Dorman, the officer in the case, the denial of the petition will end the prosecution.
The petition should be granted. *Page 438